Opinion pee Cueiam. This was a suit by the minor children of Wm. H. Jarnagan, by their mother as their next friend, against appellant for injury to their means of support alleged to have been caused by said appellant selling and giving said Wm. H. Jarnagan intoxicating liquors, thereby causing his habitual intoxication. Upon trial, plaintiffs recovered verdict and judgment for one hundred dollars, from which defendant appeals. The record is large and the questions of law and fact, raised and argued by appellant upon the evidence and instructions, are numerous. Ko brief has been tiled’ in behalf of appellees, and we do not feel called upon to make an investigation of the merits of the case without their assistance, but the judgment will be reversed pro forma and the cause remanded for another trial, pursuant to the provisions of Rule 27 of this court. Reversed and remanded.